PER CURIAM.
In this workers’ compensation case, the employer and servicing agent seek review of an order directing that they bear the expense of an additional medical evaluation and, if necessary, palliative treatment. Both of the medical doctors who testified at the hearing were of the opinion that claimant had reached maximum medical improvement nearly four years earlier, with no permanent impairment or restrictions. Because this case is indistinguishable from Amoco Container Co. v. Singh, 418 So.2d 395 (Fla. 1st DCA 1982), we reverse.
REVERSED.
JOANOS and WEBSTER, JJ., concur.
ZEHMER, C.J., dissents without opinion.